This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 IN THE MATTER OF THE ESTATE
 3 OF ELI ORLOWSKY, Deceased,

 4 WILCOX LAW FIRM, P.C.,

 5          Claimant-Appellant,

 6 v.                                                                          NO. 31,870

 7 ESTATE OF ELI ORLOWSKY,
 8 DOUGLAS ORLOWSKY, PERSONAL
 9 REPRESENTATIVE,

10          Defendant-Appellee.


11 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
12 Carl J. Butkus, District Judge

13   Wilcox Law Firm, P.C.
14   Vickie R. Wilcox
15   James A. Noel
16   Albuquerque, NM

17 for Appellant

18 Karl H. Roepke
19 Albuquerque, NM

20 for Appellee

21                                 MEMORANDUM OPINION
 1 VIGIL, Judge.

 2       Summary affirmance was proposed for the reasons stated in the notice of

 3 proposed summary disposition filed on March 13, 2012.           Claimant filed a

 4 memorandum in opposition to proposed summary disposition on April 2, 2012.

 5 Summary affirmance was proposed again for the reasons stated in the second notice

 6 of proposed summary disposition filed on May 9, 2012. No memorandum opposing

 7 summary affirmance has been filed and the time for doing so has expired.

 8       AFFIRMED.

 9       IT IS SO ORDERED.



10                                             _______________________________
11                                             MICHAEL E. VIGIL, Judge


12 WE CONCUR:



13 _________________________________
14 RODERICK T. KENNEDY, Judge



15 _________________________________
16 TIMOTHY L. GARCIA, Judge




                                           2